Citation Nr: 0331000	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg with injury of muscle group 
XI, currently rated as 30 percent disabling. 

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left fibula.  

4.  Entitlement to a higher initial rating for PTSD, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1968 
to December 1970.  He received a Purple Heart for wounds 
suffered in combat.  

This appeal arises from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that granted service connection for 
PTSD and assigned a 30 percent evaluation, denied service 
connection for left hip degenerative joint disease, and 
denied increased ratings for right leg residuals of gunshot 
wound (30 percent) and for residuals of a left fibula 
fracture (noncompensable).  The RO subsequently granted 
service connection for the left hip and that issue is no 
longer before the Board.  In an April 2000 rating decision, 
the RO denied service connection for coronary artery disease 
secondary to PTSD.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of these 
issues.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has therefore 
recharacterized the appeal for a higher PTSD rating to 
reflect the veteran's dissatisfaction with the initial 
rating assigned by the RO.

The evidence suggests that the veteran's PTSD and other 
service-connected disabilities might preclude employment.  
The veteran has not specifically applied for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) and the issue is not 
inextricably intertwined with the issue of an increased 
rating for PTSD.  It is therefore referred to the RO for 
appropriate action.

The issue of secondary service connection for coronary 
artery disease will be addressed in the remand portion of 
the decision.  Although the Board has addressed the ratings 
for the right and left legs below, the issue of a separate 
rating for service-connected right leg gunshot wound scars 
will be addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impaired judgment, 
obsessional features, intrusive memories, sleep 
disturbances, depression, anxiety, increased startle 
response, irritability, and inability to establish and 
maintain effective relationships.  

2.  Injury to Muscle Groups XI, XII, and XIII of the right 
leg is no more than moderately severe.  

3.  A 30 percent rating for the right leg has been in effect 
for more than 20 years.  

4.  The residuals of left fibula fracture have been 
manifested throughout the appeal period by complaint of pain 
on weight-bearing and diffuse left calf tenderness; there is 
no evidence of bone or muscle deformity, malunion, or 
shortening of a long bone.  The effect on function is 
equivalent to no more than a slight ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 
(2003).

2.  The criteria for a rating higher than 30 percent for 
residuals of a gunshot wound of the right leg (except for 
scars) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73 
Diagnostic Codes 5311, 5312, 5313 (2003).

3.  The criteria for a 10 percent schedular rating for 
residuals of a left fibula fracture are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326) (2002).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to 
substantiate the claim.  VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise.  The Court has also held that where a Board 
decision addresses a question that had not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
on that question and an opportunity to submit such evidence 
and argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

The veteran and his representative have been notified of the 
laws and regulations governing the evaluation of PTSD and of 
residuals of a right let gunshot wound and a left leg fibula 
fracture.  He has, by information letters, rating actions, a 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his claims, and what evidence that is potentially 
probative or not probative of the claims.  38 C.F.R. § 
3.159(b)(1), (e).  The RO has attempted to obtain all 
pertinent service records, VA medical records, and the 
private medical records identified by the veteran.  

The Board emphasizes that by letter dated in November 2002, 
the RO notified the veteran of the provisions of the VCAA 
and its potential impact on his claims, allowing him a one-
year period of additional time in which to present evidence 
and/or argument in support of the appeal.  The veteran has 
responded to the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  In this case, in its 
letter to the veteran the RO has allowed a full year to 
respond to the VCAA notice.  Thus, a remand for this 
consideration is not necessary.  

II.  Factual Background

A.  PTSD

The veteran's DD-214 reflects service in Vietnam.  In March 
1999, the veteran requested service connection for PTSD, 
reporting nightmares of combat.  

An April 1999 VA mental disorders examination report 
reflects a primary Axis I diagnosis of chronic, severe PTSD, 
with alcohol problems in remission but nevertheless felt to 
be secondary to PTSD.  The veteran reported having held many 
jobs since active service, although his present job with the 
Post Office had lasted 23 years.  He reported problems with 
his superiors at work and having had a failed marriage.  The 
examiner noted normal but sometimes loud speech and stated 
that the veteran's judgment appeared to be fair.  The 
examiner noted on Axis IV that the veteran had obsessional 
features involving his PTSD with intrusive memories and 
nightmares of war.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 46 (according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (hereinafter DSM-IV), 
a score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job).  The 
examiner also added that the veteran "has been greatly 
affected by his PTSD condition."  

In April 1999, the veteran underwent a VA social survey that 
noted that he still worked for the Post Office but that he 
tended to keep to himself and not develop relationships with 
others.  He felt depressed because he shared no common 
interests with those with whom he worked.  He reported 
startle response to loud noise and having been reprimanded 
for untimely work.  He took Wellbutrin, 150 mg, twice per 
day.  The surveyor noted that the veteran had no real 
friends, either at or outside of work, and concluded by 
opining that the veteran suffered from PTSD.  

The veteran's spouse had submitted a letter for the VA 
social survey in which she stated that the veteran had many 
PTSD symptoms, such as nightmares, anxiety, stress, 
decreased concentration and memory, and that he was 
depressed.  

In August 1999, the RO granted service connection for PTSD 
and assigned a 30 percent rating under Diagnostic Code 9411.  

According to a June 2000 VA psychosocial assessment, the 
veteran had avoided attaining a supervisory position and had 
avoided making friends because of his PTSD.  His main 
problems were anger and rage and ability to concentrate.  
The clinical social worker who authored the report felt that 
the veteran's health problems were permanently and totally 
disabling and also opined that the veteran's PTSD, 
dissociative behavior, and lack of concentration would 
preclude him from working.  

In his September 2000 substantive appeal, the veteran argued 
that his labor union protected his Post Office job or else 
he would have lost it because of his behavior in the 
workplace.  He implied that during his employment he had 
intentionally aggravated his superiors.  

According to various VA outpatient treatment reports dated 
in 2001 and 2002, the veteran continued taking medication 
for depression.  

According to a September 2002 VA PTSD counseling report, the 
veteran had medically retired from the Post Office and had 
been taking local VA vocational rehabilitation classes.  The 
report notes that the veteran started the counseling program 
in October 1999 with poor adjustment ability and poor 
working relationships.  The veteran had made gains since 
beginning the program; however, his prior counselor had 
left.  The current counselor felt that the veteran's social 
and family function had improved while distressing thoughts 
of Vietnam had diminished.  Anxiety, irritability, and other 
symptoms had also diminished considerably.  The examiner 
noted that the veteran took Paxil, 60 mg.  The diagnosis was 
chronic, mild PTSD.  The GAF score was felt to be 80 
[according to DSM-IV, a score of 71 to 80 is indicative of 
transient, if any, symptoms that are expectable reactions to 
psychosocial stressors resulting in no more than slight 
impairment in social, occupational, or school functioning, 
i.e., temporarily falling behind in schoolwork.  38 C.F.R. 
§ 4.125 (2003)] 

In January 2003, the RO received a letter from the veteran's 
spouse to the effect that the veteran continued to have 
considerable anxiety and sleep problems due to PTSD.  

The veteran underwent a VA PTSD examination in March 2003.  
The examiner reviewed the claims file and the April 1999 
PTSD examination report.  The veteran currently took Paxil(r) 
for nervousness and Ambien for better sleep.  The veteran 
had retired from his Post Office position in June 1999 
because of heart and hip problems.  He reported no 
suicidal/homicidal ideation but he did continue to have 
sleep disturbances.  His judgment appeared to be fair but he 
remained quite anxious and overwhelmed by internal distress.  
The examiner assigned an Axis I diagnosis of chronic, severe 
PTSD and, on Axis IV, noted nightmares almost every other 
night.  The examiner assigned a GAF score of 43, noting that 
the veteran's interpersonal relationships suffered.  

In May 2003, a private psychologist noted increased anxiety, 
stress, and irritability and felt that an additional 
diagnosis of adjustment reaction with mixed emotional 
features was warranted.  The psychologist felt that overall 
the veteran's level of functioning had decreased in 
effectiveness since 2002 and felt that the GAF should be 65.  

B.  Residuals of Gunshot Wound of the Right Leg and of Left 
Fibula Fracture (except for scars)

A service medical record (SMR) dated December 8, 1968, 
reflects that an AK-47 bullet passed through the veteran's 
right calf and thigh.  The wound was debrided at Da Nang and 
the veteran was evacuated for additional treatment.  There 
was an entrance and an exit wound.  The exit wound was on 
the lateral aspect of the right thigh and measured 20 cm by 
6 cm.  Thigh muscle protruded from the exit wound.  Primary 
closure of the wound was delayed until December 17, 1968.  
X-rays of the leg, ankle, and knee showed no other 
abnormality.  The final diagnosis was through and through 
gunshot wound of the right thigh.  

An October 1970 SMR notes complaint of right leg pain with 
soft tissue defect of the right calf and muscle spasm.  The 
veteran also reported pain in the area of the left fibula 
fracture.  An X-ray showed a healed fracture of the upper 
third of the left fibula.  

A November 1970 SMR reflects that X-rays showed a healed 
fracture of the left fibula and a soft tissue defect in the 
right calf but no bony involvement. 

A December 1970 separation examination report reflects 
normal lower extremities except for a 6-inch scar of the 
right lower leg.  

VA X-rays in March 1971 showed an old fracture of the 
proximal third of the left fibula.  A March 1971 VA 
examination report reflects two well healed right leg scars.  
There was a 5-1/2 inch scar on the posteromedial aspect of the 
right leg and a 3-inch scar on the lateral aspect of the 
right calf.  The veteran had difficulty with his right calf 
while attempting to walk on his tiptoes.  The veteran 
reported tenderness in the middle third of the left tibia.  
The examiner felt that the right leg symptoms were due to 
residuals of a gunshot wound and the left leg symptoms were 
residuals of a fibula fracture.  

In a May 1971 rating decision, the RO established service 
connection for residuals of a shell fragment wound of the 
right leg and assigned a 30 percent rating under Diagnostic 
Code 5311.  The decision notes that the right leg wound 
involved moderately severe injury to muscle groups XI and 
XII.  The RO also established service connection for a left 
fibula fracture and assigned a noncompensable rating under 
Diagnostic Code 5299 on the basis of the veteran's claim of 
a stress fracture while in basic training.  

In November 1993, the veteran requested that the left leg be 
reevaluated.  He reported that it had worsened and that it 
had been treated at VA Medical Center Erie and VA Medical 
Center Buffalo.  The RO subsequently received VA outpatient 
treatment reports from those locations that note complaint 
of left leg pain in October 1993.  A January 1994 report 
notes left calf pain.   

In a January 1995 rating decision, the RO denied a 
compensable rating for the left leg, assigned a diagnostic 
code of 5299-5262.  The veteran did not appeal that 
decision.

In June 1998, the veteran reported that both legs had 
worsened and requested increased ratings.  

The veteran underwent a VA orthopedic compensation and 
pension examination in August 1998.  The veteran reported 
that he fell during basic training in March 1968 and 
suffered a left fibula fracture.  No cast was ever worn.  He 
also reported a gunshot wound in Vietnam with an entry and 
exit wound of the right calf for which he was hospitalized 
for one month and returned to duty.  During the examination, 
the veteran reported almost constant right calf pain since 
discharge from active service, although he had not lost any 
work because of it.  The examiner noted a 6-inch scar and a 
4-inch scar of the right calf.  The scars were well healed, 
nontender, and non-adherent to underlying tissue.  Right 
foot range of motion and strength were graded as 5/5.  The 
examiner noted minimal damage to the calf muscle.

The veteran also reported left calf diffuse tenderness.  The 
examiner found no evidence of bone or muscle deformity that 
might account for the pain.  The diagnoses were simply 
residuals of left fibula fracture and residuals of right 
calf gunshot wound.  

In an August 1999 rating decision, the RO continued a 30 
percent rating under Diagnostic Code 5311 for the right leg 
based on a protected rating in effect for over 20 years.  
The RO continued the noncompensable rating for the left leg 
under Diagnostic Code 5299-5262 based on no evidence of bone 
or muscle deformity.  

In his substantive appeal, the veteran argued that left and 
right calf pain had not been considered.  

The veteran underwent a VA orthopedic compensation and 
pension examination in July 2000.  The examiner noted a 
review of the claims file but also noted that a gunshot 
wound to the left leg resulting in a left fibula fracture 
and that the veteran had suffered an unrelated right leg 
laceration injury that required surgical repair.  The 
veteran's gait was normal.  The right leg scar was well 
healed.  The relevant diagnoses were lower leg muscle injury 
with left fibula fracture and right leg gunshot wound with 
damage to muscle group XI.  .  

In May 2003, the veteran reported constant pain in his 
proximal left fibula area while walking and he reported that 
VA had recently issued a wheel chair to aid in extended 
walking and standing.  

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In cases such as this where 
the veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  
Fenderson, 12 Vet. App. at 126-7.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40.  

A.  PTSD Rating

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. §  4.126(a) (2003).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2003).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes 
relatives, own occupation, or own name.  

The veteran's PTSD has been manifested throughout the appeal 
period by impaired judgment, obsessional features, intrusive 
memories, sleep disturbances, depression, anxiety, increased 
startle response, irritability, and inability to establish 
and maintain effective relationships.  

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria 
for a 70 percent disability rating under Diagnostic Code 941 
are more nearly approximated.  The VA compensation and 
pension examination reports reflect GAF scores of 43 and 46 
whereas a psychologist has assigned GAF scores of 65 and 80.  
The lower scores denote deficiencies in most areas that 
would result in severe occupational and social impairment.  
A June 2000 VA counseling report strongly suggests that PTSD 
in itself would likely preclude the veteran from working, 
although the veteran did work during the appeal period until 
he retired for other health reasons.  Although another PTSD 
counselor later assigned a GAF score of 80, this does not 
reflect all the evidence that bears on occupational and 
social impairment.  Rather, it is an assessment of the level 
of disability at the moment.  The Board is reminded that the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

Thus, the Board finds that the evidence favors a 70 percent 
rating for PTSD, but no more, and it is so granted.  

B.  Right Leg Rating (except for scars)

The right leg has been rated 30 percent disabling under 
Diagnostic Code 5311 during the entire appeal period.  
Diagnostic Code 5311 refers to Muscle Group XI.  The muscles 
of Muscle Group XI control plantar flexion of the foot and 
toes, stabilization of the arch, and flexion of the knee to 
some extent.  The muscles of Muscle Group XII act in 
opposition to Muscle Group XI and control dorsiflexion of 
the foot and toes, and stabilization of the arch.  

The initial RO rating in May 1971 established service 
connection for severe injury to Muscle Groups XI and XII; 
however, since that time, Muscle Group XII has not been 
mentioned in any rating decision.  The SMRs note that the 
missile passed through the veteran's right calf and thigh 
muscles and specifically reflect that thigh muscle protruded 
from the exit wound.  The thigh muscles are included in 
Muscle Group XIII.  Thus, the Board will consider Muscle 
Groups XI, XII, and XIII in the rating to be assigned for 
residuals of a gunshot wound of the right leg.  

When rating multiple muscle groups the principles of 
combined ratings for muscle injuries must be considered.  
See 38 C.F.R. § 4.55 (2003).  A muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2003).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2003).  Where compensable muscle group injuries are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2003).  For muscle group injuries in different 
anatomical regions that do not act upon ankylosed joints, 
each muscle group injury shall be rated separately and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(f) (2003).

The Board must determine which of the above-mentioned rules 
apply.  The Board notes that the calf and the thigh are in 
the same anatomical area, i.e., the leg.  Moreover, calf and 
thigh muscles do not act on the same joint, as calf muscles 
act primarily on the foot and toes, whereas thigh muscles 
act on the knee.  Therefore, 38 C.F.R. § 4.55(e) applies, 
which requires that the most severely injured muscle group 
be increased by one level and used as the combined 
evaluation for all three affected groups.  We next turn to 
§ 4.56.  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2003).  In this case, because no open 
or comminuted fracture has been attributed to the gunshot 
wound, this subsection does not apply.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group 
of muscles damaged.  38 C.F.R. § 4.56(b) (2003).  This 
section appears to apply to the instant case, as the 
evidence establishes a through and through injury with 
damage to Muscle Groups XI, XII, and XIII. Thus, the 
residuals must be evaluated as no less than a moderate 
injury.  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, 
or prolonged infection.  History should include evidence of 
in-service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(1),(2) (2003).  
According to 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312, 
and 5313, moderate disability to any of these muscle groups 
warrants a 10 percent rating. 

The type of injury associated with a moderately severe 
muscle disability is described as being from through-and-
through or deep penetrating wounds by a small high-velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of the wound and 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured 
side demonstrate positive evidence of impairment.  Palpation 
of the muscles shows loss of deep fascia or of muscle 
substance or soft flabby muscles in the wound area, with 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with the sound side.  
38 C.F.R. § 4.56(d)(3) (2003).  According to Diagnostic 
Codes 5311, 5312, and 5313, a moderately severe muscle group 
injury warrants a 20 percent rating.  

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) worse than those 
shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, 
and adherent scars indicating wide damage to muscle groups 
in the track of the missile.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep 
fascia or of muscle substance or soft flabby muscles in the 
wound area.  38 C.F.R. § 4.56(d)(4) (2003).  According to 
Diagnostic Codes 5311, 5312, and 5313, a severe disability 
of these muscles warrants a 30 percent rating.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  The veteran's chief complaint concerning 
the right leg has been pain on use; thus, the Board finds 
that fatigue-pain, a cardinal sign of muscle disability, is 
shown.  Moreover, the SMRs reflect a through and through or 
deep penetrating wound due to high velocity missile, 
extensive debridement and prolonged infection, but no 
sloughing of soft parts or intermuscular binding and 
scarring.  Objective findings do not show ragged, depressed, 
and adherent scars indicating wide damage to muscle groups 
in the track of the missile.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side do not indicate severe 
impairment of function.  Palpation of the muscles does not 
show loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area.  Thus, the Board finds no 
more than moderately severe muscle damage to any muscle 
group.  

Applying the above rules, the Board finds that the 
requirements for a single 30 percent rating are met, as the 
moderately severe injuries (20 percent) must be increased by 
one level and used as the combined evaluation for all the 
groups.  The Board also notes that the previously assigned 
30 percent rating is protected by 38 C.F.R. § 3.951(b) 
(2003) and cannot be lowered, as it has been in effect over 
20 years.

There is no evidence that the residual of a right leg 
gunshot wound have caused any nerve or vascular disability.  
Thus, the Board finds that the  preponderance of the 
evidence is against the claim for an increased rating for 
the right leg (except for scars) and the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim for a rating higher than 30 percent for 
residuals of gunshot wound of the right leg is denied 
(except for scars).  

C.  Left Leg Rating

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating and impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court also held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produces moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2003).

The residuals of left fibula fracture have been manifested 
throughout the appeal period by complaint of pain on weight-
bearing and diffuse left calf tenderness; there is no 
evidence of bone or muscle deformity, malunion, or 
shortening of a long bone.  

Comparing the symptoms attributed to residuals of a left 
fibula fracture with the criteria of the rating schedule, 
the Board finds that the criteria for a compensable rating 
under Diagnostic Code 5262 are more nearly approximated.  No 
osseous abnormality is shown.  No shortening of a long bone 
is shown.  The veteran's chief complaint is left calf pain 
on weight bearing.  38 C.F.R. § 4.40 states that functional 
loss may be due to pain and a part that is painful on use 
must be regarded as seriously disabled (emphasis added).  
Moreover, in DeLuca, the CAVC appears to authorize a 
compensable rating for musculoskeletal pain on use even 
where the rating schedule itself does not warrant one.  
Therefore, the Board will resolve any remaining doubt in 
favor of the veteran and will grant a 10 percent rating for 
painful residuals of a left fibula fracture, equivalent to 
no more than slight ankle disability.  

D.  Extraschedular Consideration

The Board will defer consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (2003) until the matter of 
a TDIU and other matters addressed in the remand are 
adjudicated by the RO.  


ORDER

1.  A 70 percent evaluation for PTSD is granted, subject to 
the laws and regulations concerning the payment of monetary 
benefits.   

2.  A rating greater than 30 percent for residuals of a 
gunshot wound of the right leg is denied (except for scars).

3.  A 10 percent evaluation for residuals of a left fibula 
fracture is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.   


REMAND

The veteran has claimed service connection for coronary 
artery disease secondary to PTSD.  He has submitted a 
medical opinion tending to link the two; however, the 
opinion is ambiguous as to whether PTSD directly caused 
coronary artery disease or whether PTSD is felt to be an 
aggravating factor.  Thus, further information would be 
helpful to properly adjudicate this claim.  

According to a VA Form 9 submitted in September 2000, the 
veteran also submitted a study that tends to link PTSD with 
coronary artery disease and a business card of someone 
associated with that study.  He requested that the RO 
consider those items in connection with his service 
connection claim.  Neither of these items appears to be 
associated with the claims file.  During the remand, the RO 
should attempt to locate and associate them with the claims 
file.  Following that, the claims file should be forwarded 
to an appropriate physician for an opinion addressing 
whether it is at least as likely as not that the veteran's 
PTSD has either caused or aggravated his coronary artery 
disease.  The veteran may be re-examined for this purpose if 
necessary.  

During the appeal period, the schedule for rating scars was 
revised.  Thus, prior to considering a separate rating for 
any service-connected scars, the former and the revised 
rating schedule for scars should be supplied to the veteran 
and he should be offered an opportunity to offer further 
evidence or argument on the matter.  Following that 
development, the veteran should be offered an appropriate 
examination to determine the nature, the exact dimensions, 
and the severity of all service-connected scars.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since August 2003.  The RO should then 
take all necessary steps to obtain 
copies of those records.  The RO should 
also attempt to locate the study 
submitted by the veteran that tends to 
link PTSD with coronary artery disease 
and associate it with the claims file.  
The RO should advise the veteran if any 
evidence sought is not obtained.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The claims file should be forwarded 
to an appropriate specialist to 
determine whether there is a causal 
connection between the veteran's 
coronary artery disease and his PTSD.  
The claims file must be made available 
to the examiner for review and the 
examiner is asked to note such review in 
the report.  The examiner is asked to 
answer the following: Is it at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
PTSD has caused his coronary artery 
disease?  If that answer is "no", then 
the examiner is asked to answer the 
following: Is it at least as likely as 
not that the veteran's PTSD has 
aggravated, that is made worse or made 
harder to treat, the veteran's coronary 
artery disease?  Any findings should be 
supported by a complete rationale and 
should be reported in a legible report.   

4.  The veteran must be furnished a copy 
of the former and the revised version of 
the rating schedule for skin scars and 
he must be afforded an opportunity to 
submit additional evidence or argument 
on the matter.  The service-connected 
skin scars must be adjudicated to 
determine whether a separate rating or 
ratings is/are warranted under either 
the prior or the current version of the 
rating schedule.  This includes left hip 
postoperative scars as well as right leg 
gunshot wound scars.  

5.  Following the above development, 
after all indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



